     Case 2:19-cv-00236 Document 920 Filed 06/08/21 Page 1 of 14 PageID #: 15000



                        UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF WEST VIRGINIA
                                AT CHARLESTON


DON BLANKENSHIP,

              Plaintiff,

v.                                         Civil Action No. 2:19-cv-00236

FOX NEWS NETWORK, LLC et al.,

              Defendants.


                         MEMORANDUM OPINION AND ORDER


              Pending are the plaintiff’s objections to the Magistrate

Judge’s order granting the motion by defendant Fox News Network,

LLC (“Fox News”), for a discovery order, filed on December 30,

2020 (ECF No. 709) and the plaintiff’s amended objections to the

Magistrate Judge’s order granting Fox News’s motion for a

discovery order, filed on January 4, 2021 (ECF No. 710).


                                I.    Background


              The plaintiff initiated this action on or about March

14, 2019, in Mingo County circuit court, against numerous news

media organizations and figures.          See ECF No. 1-1.      The action was

later removed to this court.          See ECF No. 1.     According to the

operative amended complaint, during the 2018 election cycle, in

which the plaintiff campaigned for the Republican nomination to be

United States Senator from West Virginia, the media defendants,
  Case 2:19-cv-00236 Document 920 Filed 06/08/21 Page 2 of 14 PageID #: 15001



including Fox News and several of its reporters and contributors,

referred to him as a “‘convicted felon’” or stated that he had

“‘gone to jail for manslaughter.’”         ECF No. 14 ¶¶ 2, 6.     The

plaintiff alleges this description was false because he is not a

convicted felon and was never convicted or sentenced for

manslaughter, and he therefore asserts claims for defamation and

false light invasion of privacy.          See id. ¶¶ 6, 222-250.


           The plaintiff alleges that he “possesses a proven record

of adding billions of dollars in value to an enterprise,” noting

that, as a former executive, he “grew [a] company from a valuation

of $150 million to $7.8 billion.”         Id. ¶ 24.   He further alleges

that the media defendants’ false statement “so smeared his

reputation that he has been prevented from pursuing other

businesses and opportunities and generating similar returns of

billions of dollars.”     Id.   Based on “this harm,” the plaintiff

“seeks damages,” among other relief, id.; see also id. ¶¶ 237,

250, and he states specifically that he seeks “general” and

“special damages” for the defamation and false-light claims, id.

at 58.


           In a related case, Blankenship v. Boston Globe Media

Partners, LLC, No. 2:19-cv-00589 (S.D.W. Va.), the plaintiff

asserts the same allegations and claims against the defendant

Boston Globe Media Partners, LLC (“Boston Globe”).           See Boston



                                      2
  Case 2:19-cv-00236 Document 920 Filed 06/08/21 Page 3 of 14 PageID #: 15002



Globe, ECF No. 1-1.     In discovery, Boston Globe filed a motion to

compel the production of the plaintiff’s federal and state income

tax returns from 2010 to the present.        See id., ECF No. 28.       On

September 1, 2020, the Magistrate Judge granted Boston Globe’s

motion.   See id., ECF No. 49.      The Magistrate Judge concluded that

the production of tax returns, though generally disfavored, may be

compelled if they are relevant and if they are needed because the

relevant information is not available from other sources and that,

in applying this test, the requesting party bears the burden to

show they are relevant while the responding party bears the burden

to identify an alternative source for the information.           See id. at

6 (quoting King v. Chipotle Servs., LLC, No. 3:17-cv-00804, 2017

WL 3193655, at *2 (S.D.W. Va. July 27, 2017)).          Applying this

test, the Magistrate Judge found that Boston Globe had satisfied

its burden to show that the plaintiff’s tax returns contained

“clearly relevant” information regarding the damages he alleges in

his complaint in that action.       Id. at 8.    The Magistrate Judge

also found that the plaintiff had not met his burden to identify

an alternative source for the information.         See id. at 7–8.      The

plaintiff timely objected, which, pursuant to the order, stayed

application of the order pending the undersigned judge’s ruling on

the objection.    See id. ECF No. 49; id. ECF No. 50.


           In this action, Fox News requested the production of the

plaintiff’s federal and state income tax returns from 2015 to the

                                      3
  Case 2:19-cv-00236 Document 920 Filed 06/08/21 Page 4 of 14 PageID #: 15003



present.   See ECF No. 697-2 at 30.         The plaintiff lodged the same

objections he had raised in the Boston Globe matter.           Compare id.,

with Boston Globe, ECF No. 28-2 at 11.          Thereafter, Fox News

proposed that the parties resolve the dispute by binding

themselves to the Boston Globe order.         See ECF No. 697-4.

Specifically, Fox News offered a proposed stipulation, which

provided that, if the Boston Globe order is upheld over the

plaintiff’s objection, the plaintiff would thereafter produce to

Fox News “the same tax return materials ordered to be produced in

the Boston Globe case.”      Id. at 2 (emphasis added).       As a

counterproposal, the plaintiff suggested modifying the stipulation

to provide that, if the Boston Globe order is upheld, the

plaintiff would produce to Fox News “the same tax return materials

that Plaintiff produces in the Boston Globe case.”           ECF No. 697-5

at 2 (emphasis added).


           Thereafter, on December 18, 2020, Fox News filed a

motion for a discovery order.       See ECF No. 697.     In the motion,

Fox News requested an order that would bind the plaintiff and Fox

News to the order in Boston Globe compelling plaintiff to produce

his tax return materials.      See id.      Fox News explained that the

plaintiff’s counterproposal “suggest[ed] that [he] anticipates

differentiating between what the [c]ourt orders him to produce and

what he will choose to produce.”          Id. at 4 (emphasis omitted).

Fox News argued that the Magistrate Judge should enter an order

                                      4
    Case 2:19-cv-00236 Document 920 Filed 06/08/21 Page 5 of 14 PageID #: 15004



binding the plaintiff and Fox News to the Boston Globe order in

order to avoid needless, duplicative discovery motions practice

and wasted judicial resources.         See id.


              On December 21, 2020 – three days after the motion was

filed and before the plaintiff filed any response – the Magistrate

Judge granted the motion and entered the proposed order provided

by Fox News, which, in effect, binds the plaintiff and Fox News to

the Boston Globe order.        See ECF No. 699; ECF No. 700. 1      The



1 Specifically, the order binds the plaintiff and Fox News as
follows:

       (i)     If [the undersigned judge] upholds the [Boston Globe]
               Order, in whole or part, or Plaintiff withdraws [his]
               FRCP 72(a) Objection [to the Boston Globe order],
               Plaintiff shall produce to Fox News . . . within seven
               days of the date of such ruling the same tax return
               materials ordered to be produced in the Boston Globe
               case;

       (ii)    If [the undersigned judge] reverses the [Boston Globe]
               Order and orders no such materials need be produced,
               Fox News shall be bound by [the undersigned judge’s]
               order; and

       (iii) If [Boston Globe] withdraws its underlying request or
             if Plaintiff’s FRCP 72(a) Objection is mooted for any
             other reason, then (a) Fox News . . . need not file a
             new motion to compel but the [Boston Globe] Order and
             the reasons set forth therein shall govern the rights
             of the parties here, and (b) Plaintiff shall within
             seven days of such event produce all materials
             responsive to [Fox News’s request for production of
             tax returns] or, within that same seven day period
             file his Rule 72(a) objection in this case based on
             the [Boston Globe] Order and this Order.

ECF No. 700 at 2.

                                        5
  Case 2:19-cv-00236 Document 920 Filed 06/08/21 Page 6 of 14 PageID #: 15005



Magistrate Judge explained that the issues raised by Fox News’s

motion “mirror those already argued and decided by the [Magistrate

Judge] in the [Boston Globe] case,” and, “for the same reasons

articulated in the [Boston Globe] order,” the Magistrate Judge

“f[ou]nd[] [Fox News]’s discovery requests reasonable, relevant,

and proportional to the needs in this case” and granted the motion

on that basis.    ECF No. 699 at 1-2.


           The Magistrate Judge also determined that a decision on

Fox News’s motion did not require any further briefing or argument

on the matter.    See id. at 2 & n.1.       In this regard, the

Magistrate Judge noted that the plaintiff’s counterproposal

indicated he did not disagree with the notion that discovery into

his tax returns in this matter should be on par with that in

Boston Globe.    See id. at 2 n.1.        Instead, the plaintiff’s

counterproposal implied that he believed he need not disclose the

materials the court ordered him to disclose and rather would

disclose materials as he saw fit.         See id. at 2 n.1.    In the

Magistrate Judge’s view, the plaintiff’s suggested modification

was “absurd” and resulted in a “ludicrous” discovery dispute that

wasted both the court’s and the parties’ time.          Id. at 2 & n.1.

Having concluded that the plaintiff provoked pointless discovery

motions practice, needlessly demanding the court’s intervention,




                                      6
    Case 2:19-cv-00236 Document 920 Filed 06/08/21 Page 7 of 14 PageID #: 15006



the Magistrate Judge determined that “expeditious[] disposi[tion]”

of the dispute was warranted.         Id. at 2. 2


             On December 30, 2020, the plaintiff timely filed

objections to the Magistrate Judge’s order and, on January 4,

2021, timely filed amended objections to the order.             See ECF No.

709; ECF No. 710.      The objections are fully briefed.         See ECF No.

720.


             By a memorandum opinion and order entered in the Boston

Globe case, the court sustained in part and overruled in part the

plaintiff’s objection to the Boston Globe order.            The court

concluded that the Magistrate Judge’s application of the two-part

test to determine whether the plaintiff’s tax returns should be

produced was neither clearly erroneous or contrary to law and thus

that the compelled production of the requested tax returns was

appropriate.     The court sustained the plaintiff’s objection, and

set aside the Magistrate Judge’s order, only to the extent it

required the plaintiff to produce information from his tax returns

related to investment income.         The court so modified the order

only after finding that the plaintiff had made a binding judicial

admission that he cannot prove that Boston Globe’s allegedly false

statement affected his investments in any way and that therefore


2 The Magistrate Judge also invited Fox News to submit a motion
seeking an award of fees and costs associated with the filing of
its motion for a discovery order. See ECF No. 699 at 2-3.

                                        7
  Case 2:19-cv-00236 Document 920 Filed 06/08/21 Page 8 of 14 PageID #: 15007



he will not attempt in any way to prove damages relating to his

investment income or to otherwise litigate the issue.


                           II.   Legal Standard


           When a magistrate judge rules on a non-dispositive

pretrial matter, a party may object to that ruling within fourteen

days after being served with the decision.         See Fed. R. Civ. P.

72(a); see also 28 U.S.C. § 636(b)(1)(A).         If a timely objection

is made, the district court will modify or set aside the

magistrate judge’s ruling only if it is “clearly erroneous or is

contrary to law.”    Fed. R. Civ. P. 72(a); see Marks v. Global

Mortg. Grp., Inc., 218 F.R.D. 492, 495 (S.D.W. Va. 2003).


           “The ‘clearly erroneous’ standard applies to factual

findings, while legal conclusions will be rejected if they are

‘contrary to law.’”     Sky Angel U.S., LLC v. Discovery Commc’ns,

LLC, 28 F. Supp. 3d 465, 479 (D. Md. 2014).         A finding is

“‘clearly erroneous’ only if the district court is left with a

definite and firm conviction that a mistake has been made.”

Marks, 218 F.R.D. at 495 (citing Clark v. Milam, 155 F.R.D. 546,

547 (S.D.W. Va. 1994)).      “Although the ‘contrary to law’ standard

permits plenary review of legal conclusions, decisions related to

discovery disputes and scheduling are accorded greater deference.”

Stonecrest Partners, LLC v. Bank of Hampton Roads, 770 F. Supp. 2d

778, 782 (E.D.N.C. 2011) (internal citation omitted) (citing,

                                      8
    Case 2:19-cv-00236 Document 920 Filed 06/08/21 Page 9 of 14 PageID #: 15008



inter alia, In re Outsidewall Tire Litig., 267 F.R.D. 466, 470

(E.D. Va. 2010)).      In light of the discretion given to a

magistrate judge in the resolution of nondispositive discovery

disputes, the court should only overrule a magistrate judge’s

determination if this discretion is abused.           Patrick v. PHH Mortg.

Corp., 298 F.R.D. 333, 336 (N.D.W. Va. 2014).


                               III. Discussion


             The plaintiff raises three objections to the Magistrate

Judge’s order.      See ECF No. 710 at 10-13.       The court addresses

them in turn.


             First, the plaintiff argues that the Magistrate Judge’s

decision to bind him to a discovery ruling in Boston Globe is

improper.     See id. at 10-11.      The plaintiff asserts that employing

a discovery ruling from one of two related, but unconsolidated,

cases in the other case is unorthodox and improper.             See id. at

10.    He also argues that the nature and scope of the Boston Globe

case differ from the nature and scope of this action and that,

unlike when he ruled in the Boston Globe case, the Magistrate

Judge could have had the benefit of the plaintiff’s deposition

testimony when ruling on this matter.          See id. at 11. 3



3 The plaintiff also says he is “baffl[ed]” by what he describes
as the Magistrate Judge’s “disapproval” of his “decision not to
execute [Fox News’s] proposed stipulation.” ECF No. 710 at 11.
                                        9
 Case 2:19-cv-00236 Document 920 Filed 06/08/21 Page 10 of 14 PageID #: 15009



           The court is not persuaded by the plaintiff’s argument.

The plaintiff cites no authority for the proposition that a

magistrate judge’s discovery order may not bind a party with a

discovery order that is based on the same grounds as that entered

in a related case involving the same plaintiff and a similar

issue.   In view of the plaintiff’s failure to point to any legal

authority on point and the Magistrate Judge’s discretion in

resolving non-dispositive discovery disputes, the court cannot

conclude that the Magistrate Judge’s decision to bind the

plaintiff to a similar ruling in a related case brought by the

same plaintiff is contrary to law.


           Nor is the court persuaded by the plaintiff’s arguments

regarding differences between this action and Boston Globe.

Although the plaintiff asserts that the nature and scope of the

two cases differ, he fails to explain how they differ in any way

that might have a bearing on the current discovery issue.            And, in

the absence of explanation, the court perceives no meaningful


This, of course, mischaracterizes the basis for the Magistrate
Judge’s exasperation. As the Magistrate Judge explained, the
plaintiff did not simply refuse to execute the proffered
stipulation, which is undoubtedly his right; rather, as a counter-
proposal, he modified the stipulation in a way strongly suggesting
that he had no objection to it aside from a desire to flout the
court’s discovery orders if he so desired. Thus, the Magistrate
Judge was presented with what appears to be a dispute regarding
whether the plaintiff could ignore discovery orders at his
choosing. Viewed this way, the dispute was indeed absurd and
ludicrous, and the Magistrate Judge’s consternation is hardly
baffling.

                                     10
 Case 2:19-cv-00236 Document 920 Filed 06/08/21 Page 11 of 14 PageID #: 15010



distinction between the two cases.        Likewise, although the

plaintiff points out that his deposition testimony was available

at the time Fox News filed its motion but was unavailable at the

time Boston Globe filed its motion, he fails to explain how the

availability of his deposition testimony has any bearing on Fox

News’s motion.   And, again, the court fails to see how the

plaintiff’s deposition testimony changes the analysis in any way.


           Second, the plaintiff argues that there is “no

indication” that the Magistrate Judge employed the requisite two-

part test employed when a party seeks the production of tax

returns in discovery.     ECF No. 710 at 4; see id. at 11-12; see

also King, 2017 WL 3193655, at *2.        The court disagrees.     The

Magistrate Judge accurately observed that the issues raised by Fox

News’s motion mirror the issues argued and decided in the Boston

Globe case, in which both the parties and the Magistrate Judge

employed the two-part test the plaintiff relies on.          Further, the

Magistrate Judge expressly stated that he granted Fox News’s

motion for the same reasons articulated in the Boston Globe order,

in which the Magistrate Judge assiduously applied the two-part

test.   See ECF No. 699.    This is more than enough “indication”

that the Magistrate Judge employed the two-part test in deciding

Fox News’s motion in this action.




                                     11
    Case 2:19-cv-00236 Document 920 Filed 06/08/21 Page 12 of 14 PageID #: 15011



             Third, the plaintiff asserts that Fox News failed to

meet its burden, under the first part of the two-part test, to

demonstrate that the information in the tax returns is relevant.

See ECF No. 710 at 12-13.        In discussing this issue, the plaintiff

raises some of the arguments he raised in his objection to the

Boston Globe order.       Compare id., with Boston Globe, ECF No. 50.

The plaintiff also states that he “has not and will not claim that

the reputational harm he sustained from [] Fox[ News]’s

[allegedly] defamatory publications has impaired or will impair

his [investment] income.”        ECF No. 710 at 13.


             In its recent memorandum opinion and order entered in

the Boston Globe case, the court concluded that the Magistrate

Judge did not clearly err in determining that the plaintiff’s tax

returns are relevant, and the court rejected the plaintiff’s

arguments, such as those raised here, to the contrary. 4             For the

reasons expressed in the Boston Globe case, the court reaches the

same conclusion here, with the exception set forth in the

following paragraph. 5



4 To the extent the plaintiff argues that returns from certain tax
years are irrelevant due to the affect prosecution, incarceration,
and campaigning had on his earned income during those years, the
court concludes that the Magistrate Judge did not clearly err in
determining that the tax returns nonetheless remain relevant for
purposes of discovery.
5 In a two-sentence paragraph, the plaintiff argues that Fox News
has no compelling need for the tax returns because the relevant
information sought from the tax returns is obtainable in other
                                        12
 Case 2:19-cv-00236 Document 920 Filed 06/08/21 Page 13 of 14 PageID #: 15012



          As in the Boston Globe case, the court understands the

plaintiff to have made a binding judicial admission that he cannot

prove that Fox News’s allegedly false statements affected his

investments in any way and that therefore he will not attempt in

any way to prove damages relating to his investment income or to

otherwise litigate the issue.      See Everett v. Pitt Cnty. Bd. of

Educ., 788 F.3d 132, 141 (4th Cir. 2015) (discussing judicial

admissions).   In light of this admission, the court sustains the

plaintiff’s objections to the Magistrate Judge’s order to the

extent the order contemplates that the plaintiff is required to

produce to Fox News information related to his investment income

in his tax returns.


                             IV.   Conclusion


          For the foregoing reasons, it is ORDERED that:


     1.   the plaintiff’s initial objections to the Magistrate
          Judge’s order (ECF No. 709) be, and hereby they are,
          dismissed as moot;

     2.   the plaintiff’s amended objections to the Magistrate
          Judge’s order (ECF No. 710) be, and hereby they are
          sustained in part and overruled in part;


financial records, such as the plaintiff’s W-2 and 1099 forms.
See ECF No. 710 at 13. This unexplained ipse dixit is
insufficient to demonstrate clear error on the part of the
Magistrate Judge with respect to the second part of the two-part
test, which places on the plaintiff the burden of identifying an
available alternative source of the information sought. See King,
2017 WL 3193655, at *2.

                                     13
 Case 2:19-cv-00236 Document 920 Filed 06/08/21 Page 14 of 14 PageID #: 15013



     3.   the Magistrate Judge’s order (ECF No. 700) is modified
          and set aside only to the extent it requires the
          plaintiff to produce information related to investment
          income contained in his tax returns; and

     4.   otherwise the objection is overruled, and the Magistrate
          Judge’s order (ECF No. 700) is accepted and affirmed.


          The Clerk is directed to transmit copies of this

memorandum opinion and order to all counsel of record and any

unrepresented parties.


                                          ENTER: June 8, 2021




                                     14
